DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on May 2, 2022.  Claim 6 has been cancelled.  Claims 10 and 11 have been withdrawn.  Claims 1-5, 7, and 8 are currently pending and are under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 10, 2022 is being considered by the examiner.  The signed IDS form is attached with the instant office action.

Withdrawal of Rejections
The rejection of claims 1-5, 7, and 8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn based on the amendment to claim 1 to provide structural details and functional descriptions for the protein.

Pending Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/862,590 (reference application) US 2020/0296940 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because they are of overlapping scope.  
Amao et al. disclose a pearl culture material in which at least one selected from the group consisting of a pearl nucleus and a mantle piece is coated with a protein containing an amino acid sequence set forth in SEQ ID NO: 3, and having a polydispersity of less than 20.  The protein has a weight-average molecular weight of 30 kDa to 200 kDa determined by gel permeation chromatrography.  The protein comprises at least a part of an amino acid sequence of collagen; the collagen is an amino acid sequence of type 1 collagen alpha 1 chain (see entire document, particularly claims 1-4).  Amao et al. disclose the protein can be recombinantly expressed from yeast (see [0073]).  Amao et al. does not disclose the protein having 10 EU/g or less of an endotoxin amount present.  However, it was known in the art that donor pearls used in pearl culture for pearl manufacturing results in an immune response in the recipient oyster and one of ordinary skill in the art would want to reduce the amount of endotoxins in a coating to reduce damage to the host that is forming a pearl.  Therefore, it would have been obvious to the person having ordinary skill in the art to manufacture a coating with minimal endotoxins.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, and 8 are rejected under 35 U.S.C. 103 as being obvious over Amao et al. (US 2020/0296940 A1; Priority date of October 1, 2018).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Amao et al. disclose a pearl culture material in which at least one selected from the group consisting of a pearl nucleus and a mantle piece is coated with a protein containing an amino acid sequence set forth in SEQ ID NO: 3, and having a polydispersity of less than 20.  The protein has a weight-average molecular weight of 30 kDa to 200 kDa determined by gel permeation chromatrography.  The protein comprises at least a part of an amino acid sequence of collagen; the collagen is an amino acid sequence of type 1 collagen alpha 1 chain (see entire document, particularly claims 1-4).  Amao et al. disclose the protein can be recombinantly expressed from yeast (see [0073]).  Amao et al. does not disclose the protein having 10 EU/g or less of an endotoxin amount present.  However, it was known in the art that donor pearls used in pearl culture for pearl manufacturing results in an immune response in the recipient oyster and one of ordinary skill in the art would want to reduce the amount of endotoxins in a coating to reduce damage to the host that is forming a pearl.  Therefore, it would have been obvious to the person having ordinary skill in the art to manufacture a coating with minimal endotoxins.  
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); >see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.");< ** In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Therefore, one of ordinary skill in the art would have been motivated to use the Amao et al. pearl culture material with minimal endotoxin for pearl formation in a host oyster.  One of ordinary skill in the art would have been motivated to use the Amao et al. pearl culture material as currently claimed to yield high quality pearls.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1-5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Amao et al. (US 2020/0296940 A1; Priority date of October 1, 2018), Komatsu et al. (U.S. Patent 6,514,614 B1), and JP-H05-236848 (A) (Computer English translation of Abstract and Description provided). 
Amao et al. disclose a pearl culture material in which at least one selected from the group consisting of a pearl nucleus and a mantle piece is coated with a protein containing an amino acid sequence set forth in SEQ ID NO: 3, and having a polydispersity of less than 20.  The protein has a weight-average molecular weight of 30 kDa to 200 kDa determined by gel permeation chromatrography.  The protein comprises at least a part of an amino acid sequence of collagen; the collagen is an amino acid sequence of type 1 collagen alpha 1 chain (see entire document, particularly claims 1-4).  Amao et al. disclose the protein can be recombinantly expressed from yeast (see [0073]).  
	Komatsu et al. disclose the coating of pearl nucleus with a water soluble polymer, wherein the polymer can comprise collagen, gelatin, and derivatives of collagen and gelatin. The coating improves the yield of large size pearls.  The polymer can be a synthetic polymer (see entire document, particularly claims 1, 7, and 10) 
	JP-H05-236848 (A) disclose an artificial polypeptide having Arg-Gly-Asp sequence and having cell adhesion activity to produce high-quality pearls (see entire document, particularly abstract).
	It was known in the art that donor pearls used in pearl culture for pearl manufacturing results in an immune response in the recipient oyster and one of ordinary skill in the art would want to reduce the amount of endotoxins in a coating to reduce damage to the host that is forming a pearl.  Therefore, it would have been obvious to the person having ordinary skill in the art to manufacture a coating with minimal endotoxins.  Komatsu et al. disclose the benefit of coating a pearl nucleus with a protein polymer for pearl production and JP-H05-236848 (A) disclose the benefit of a Arg-Gly-Asp (RGD) motif for pearl production.
Therefore, one of ordinary skill in the art would have been motivated to use the pearl culture material disclosed by Amao et al., Komatsu et al., and JP-H05-236848 (A) with minimal endotoxin for pearl formation in a host oyster.  
It is prima facie obvious to one of ordinary skill in the art to use the pearl culture material as currently claimed to yield high quality pearls, based on the disclosure of coatings of Amao et al., Komatsu et al., and JP-H05-236848 (A).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        May 31, 2022